PER CURIAM.
Upon petition of The Florida Bar to amend Articles VIII and IX of the Integration Rule regarding the dues and budget of The Florida Bar, and all parties having been duly heard and careful consideration having been given to all matters presented therein, it is ordered that Subsection (I) of Article VIII of the Integration Rule is amended, effective immediately, to read as follows:
“1. On or before January 1 of each year every active member of The Florida Bar shall pay annual dues to The Florida Bar in such an amount as shall be set at an annual meeting, and shall also file with the Executive Director a statement setting forth his business and residential addresses and any other information that may be required by the Board of Governors, provided that at no annual meeting shall the dues be fixed at more than $75.00 per annum.”
The petition is otherwise denied.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, McCAIN, DEKLE and OVER-TON, JJ., concur.